Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, for the sake of completeness of response, Examiner's responses to Applicant’s arguments are addressed below

Regarding claim 1 with reference to the Ali and Cozzolino references, Applicant argues;
[Referring to FIGS. 2A and 3A of Ali (reproduced below), the Office asserts that the Ali discloses an antenna apparatus including a first ground layer 202 that includes a first region (notch/recess) 207 recessed, relative to a second ground layer 201, in a first direction of a surface of the second ground layer 201. The Office further asserts that the Ali antenna 
However, a total length of the dipole arms 301 and 302 is longer than a length of the asserted first recessed region 207 in a second direction perpendicular to the first direction of the surface of the second ground plane 201. Therefore, Ali does not teach or suggest "... a total length of the antenna pattern is shorter than a length of the first recessed region in a second direction perpendicular to the first direction of the surface," as recited in claim 1. 
To cure the above deficiency in the Ali disclosure, the Office relies on the Cozzolino disclosure. That is, referring to FIG. 1A of Cozzolino, shown below, the Office asserts that Cozzolino discloses an antenna element including pole arms 120 and 122 having a total length that is shorter than a length of a recessed region of a ground plane 102. 
However, the pole arms 120 and 122 of the Cozzolino antenna apparatus are disposed within or vertically overlap with the recess in the ground plane 102. Thus, the antenna element of the Cozzolino apparatus is not entirely forwardly spaced apart from a front boundary of the recess in a first direction of a surface of the ground plane 102. Accordingly, the Cozzolino disclosure does not disclose, and teaches away from, the configuration of the dipole arms 301 and 302 of Ali and the feature "wherein the antenna pattern is entirely forwardly spaced apart from a front boundary of the first region in the first direction of the surface" recited in claim 1. Due to the different arrangement of the pole arms 120 and 122 of the Cozzolino antenna apparatus in comparison to the arrangement of the dipole arms 301 and 302 of the Ali 
On page 6 of the Final Office Action, the Office asserts that Cozzolino is merely relied on for disclosing a dipole that is smaller than a recessed region. However, a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). Applicant submits that, considering the disclosures of Ali and Cozzolino in their entirety, one of ordinary skill in the art would not have been motivated to combine the Ali and Cozzolino disclosures to arrive at the configuration "wherein the antenna12 pattern is entirely forwardly spaced apart from a front boundary of the first region in the first direction of the surface, and a total length of the antenna pattern is shorter than a length of the first region in a second direction of the surface perpendicular to the first direction of the surface" recited in claim 1. 
For example, it is clear from the Ali disclosure that Ali does not envision a configuration in which the total length of the dipole arms 301 and 302 would be shorter than a length of the notch/recess 207 in a second direction. That is, in paragraph [0031] of Ali, it is described that the notch/recess 207 is provided to bring the via 209 closer to the edge of the ground plane 202. It appears, based on FIGS. 2A and 3A of Ali, that it is desired to form the notch 207 to be only as large as necessary to accommodate the via 209. As such, in contrast to the claimed first region and the recess in the ground plane 102 of the Cozzolino antenna apparatus, the notch/recess 207 of Ali cannot/is not intended to reflect radio waves. Thus, in contrast to claim 1, based on the relatively small size of the notch/recess 207 and the relatively long dipole arms 
Additionally, although a total length of the pole arms 120 and 122 of the Cozzolino antenna apparatus is shorter than the length of the recess in the ground plane 102 in a second direction, such a configuration is a result of the pole arms 120 and 122 being disposed in the recess, which teaches away from the configuration of the Ali antenna apparatus in which the dipole arms 301 and 302 are horizontally spaced apart from the notch/recess 207. That is, in the Cozzolino apparatus, the recess in the ground plane 102 and the length of the pole arms 120 and 122 are configured relative to each other to obtain specific antenna performance characteristics. More specifically, the objective of Cozzolino configuration appears to be to fit the pole arms 120 and 122 within the recess of the ground plane 102 to affect a desired surface current and directivity performance of the antenna apparatus based on the particular configuration of the ground plane 102, as described in paragraph [0053] of the Cozzolino disclosure. Thus, Cozzolino teaches away from a configuration in which pole arms of an antenna are horizontally spaced apart from a recess in a ground plane as disclosed in Ali, since such a configuration would significantly alter the performance characteristics of the Cozzolino configuration. 
Accordingly, based on the difference between the relative horizontal positioning of the dipole arms and the cited recess of Ali and the relative horizontal positioning of the pole arms and the cited recess of Cozzolino, and the particular design considerations of Cozzolino discussed13 above, one of ordinary skill in the art would not have been motivated by the Cozzolino disclosure to modify the Ali apparatus to 
In fact, modifying the Ali and Cozzolino apparatuses, as suggested by the Office, to arrive at the claimed features "wherein the antenna pattern is entirely forwardly spaced apart from a front boundary of the first region in the first direction of the surface, and a total length of the antenna pattern is shorter than a length of the first region in a second direction of the surface perpendicular to the first direction of the surface" would destroy the principle of operation of either one or both of the Ali and Cozzolino apparatuses. If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 813,123 USPQ 349, 352 (CCPA 1959). 
Aoki and Lee do not cure the deficiencies of Ali and Cozzolino described above. 
Further still, the claimed configuration "wherein the antenna pattern is entirely forwardly spaced apart from a front boundary of the first region in the first direction of the surface, and a total length of the antenna pattern is shorter than a length of the first region in a second direction of the surface perpendicular to the first direction of the surface" has particular performance advantages, as described in paragraphs [00126] to [00128] and FIG. 6 B of ]. 

The Examiner respectfully disagrees;
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, the claims are interpreted using the broadest reasonable interpretation. Under this interpretation the Examiner asserts that the skilled artisan recognizes that the primary reference Ali discloses all of the limitation of claim 1 EXCEPT for the limitation of “a total length of the antenna pattern is shorter than a length of the first region in a second direction of the surface perpendicular to the first direction of the surface” which is deemed as a frequency scaling. 
First and foremost, the Examiner relied on the secondary reference Cozzolino for teaching a dipole arms inside a recede region which is require an antenna smaller than the region.  
Second, the Examiner deems the dipole arms as a complete or entire antenna pattern. In this case, the dipole antenna pattern 303 of Ali is entirely forwardly spaced apart from the ground planes in a first direction which is a direction from the ground toward the dipole arms. 
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9,17, 20-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ali (US 2011 /0285474) in view of Cozzolino et al. (US 2013/0069837, hereby referred as Cozzolino) and The American Radio Relay League (hereby referred as ARRL).  
Regarding claim 1,
Ali discloses (figures 1-3);
An antenna apparatus, comprising (antenna apparatus of figure 3A): 
a first ground layer (ground layer 202);
a second ground layer disposed on a surface of the first ground layer (second ground layer 201 on a surface of ground layer 202);
an antenna pattern spaced apart from the first and second ground layers in a first direction of the surface, and configured to transmit and/or receive a radio 
a feed line electrically connected to the antenna pattern and extending from the antenna pattern toward the first ground layer in the first direction of the surface (element 106 connected to the dipole and extended from the dipole arm toward the ground layer 202 in the first direction. The Examiner deems the element 106 as a feed line for the dipole antenna because it is directly connected to the dipole arms 301 and 302 as shown in the figures. Furthermore, the element 106 is connected to a transmission feed 104. See figure 1),
wherein the first ground layer comprises a first region recessed rearward, relative to the second ground layer, in the direction of the surface (see figures 2A and 3A, the recessed region in ground 202 or element 207 relative to the second ground 201),
wherein the antenna pattern is entirely forwardly spaced apart from a front boundary of the first region in the first direction of the surface (antenna pattern 303 is spaced apart as entirely and away from first region 207 and from both ground planes 201 and 202 in a first direction which is a direction of the antenna away from the ground plane and the surface of the ground plane).

Ali does not disclose;
A total length of the antenna pattern is shorter than a length of the first region in a second direction of the surface perpendicular to the first direction of the surface.

However, Cozzolino teaches (figure 1A);


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a total length of the antenna pattern is shorter than a length of the first region in a second direction of the surface perpendicular to the first direction of the surface, as taught by Cozzolino, into Ali to substitute one known element for another to obtain predictable result which is to provide an antenna with better gain and improve directivity to have an overall better performance.

Furthermore, for the purpose of clarification, even though Cozzolino teaches a smaller dipole antenna than a region of ground in the same manner as Applicant’s dipole antenna, The ARRL teaches that all antennas are frequency scaled. In this case, to scale antenna properly, all physical digestions must be scaled such as length, spacing, and diameter. See page 2 and equation 1. 



Regarding claim 2,
Ali discloses (figures 1-3);
A feeding via (via 209) disposed to electrically connect the antenna pattern (dipole antenna 303) and the feed line (106), wherein the antenna pattern is spaced away from the second ground layer (ground layer 202) by the feeding via (the Examiner deems element 106 as a feed line for the dipole antenna because it is directly connected to the dipole arms 301 and 302 as shown in the figures. Furthermore, element 106 is connected to transmission feed 104. See figure 1).

Regarding claim 7,
Ali discloses (figures 1-3);
Wherein the antenna pattern has a form of a dipole (dipole antenna 303).

Regarding claim 8,
Ali does not disclose;


However, Cozzolino teaches (figure 1A);
Wherein a closest distance between the antenna pattern and a side of the second ground layer in the first direction of the surface (distance between antenna 106 and side of ground 102) is shorter than a recessed length of the first recessed region (a length of recessed region on 102 which the antenna and the director is located in).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein a closest distance between the antenna pattern and a side of the second ground layer in the first direction of the surface is shorter than a recessed length of the first recessed region, as taught by Cozzolino, into Ali in order to provide an antenna with better gain and improve directivity to have an overall better performance.
In addition, for clarity purposes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein a closest distance between the antenna pattern and a side of the second ground layer in the first direction of the surface is shorter than a recessed length of the first recessed region in order to provide an antenna with better gain and improve directivity to have an overall better performance, since it has been held that discovering an optimum value of 

Regarding claim 9,
Ali does not disclose;
A director pattern spaced apart from the antenna pattern, wherein a distance between the director pattern and the second ground layer in the first direction of the surface is greater than the recessed length of the first recessed region.

However, Cozzolino teaches (figure 1A);
A director pattern (director 104) spaced apart from the antenna pattern (antenna 106), wherein a distance between the director pattern and the second ground layer in the first direction of the surface (distance between director 104 and ground 102) is greater than the recessed length of the first recessed region (recessed region in ground 102 which the antenna and the director is located in).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a director pattern spaced apart from the antenna pattern, wherein a distance between the director pattern and the second ground layer in the first direction of the surface is greater than the recessed length of the first recessed region, as taught by Cozzolino, into Ali in order to provide an antenna with better gain and improve directivity to have an overall better performance.


Regarding claim 17,
Ali discloses (figures 1-3);
An antenna apparatus, comprising (antenna apparatus of figure 3A): 
a connection member comprising a first ground layer and a second ground layer spaced from the first ground layer in a vertical direction (first ground layer 202 and second ground layer 201 when viewed in a vertical direction);
an antenna pattern spaced from the first and second ground layers in a forward horizontal direction, and configured to transmit and/or receive a radio frequency (RF) signal (dipole antenna 303 in a forward horizontal direction. See paragraph [0039]); and
a feed line electrically connected to the antenna pattern and extending from the antenna pattern toward the first ground layer (element 106 connected to the dipole and extended from the dipole arm toward the ground layer 202. The Examiner deems the element 106 as a feed line for the dipole antenna because it is directly connected 
wherein the first ground layer comprises a first recessed portion that is recessed from an end portion of the second ground layer in a rearward horizontal direction (see figures 2A and 3A, the recessed region in ground 202 or element 207 in the end of the ground portion),
wherein a cavity is formed by the second around laver and the first recessed portion (the space between both ground layers 201 and 202. Furthermore, a space between ground layer 201 and the area of the recessed region 207), and

wherein the antenna pattern is entirely spaced a part from a front boundary of the cavity in the forward horizontal direction (antenna pattern 303 is spaced apart as entirely and away from first region 207 and from both ground planes 201 and 202 in a first direction which is a direction of the antenna away from the ground plane and the surface of the ground plane).

Ali does not disclose;
A total length of the antenna pattern is shorter than a length of the first recessed portion in a lateral direction perpendicular to the forward and rearward horizontal directions.

However, Cozzolino teaches (figure 1A);


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a total length of the antenna pattern is shorter than a length of the first recessed portion in a lateral direction perpendicular to the forward and rearward horizontal directions, as taught by Cozzolino, into Ali to substitute one known element for another to obtain predictable result which is to provide an antenna with better gain and improve directivity to have an overall better performance.

Furthermore, for the purpose of clarification, even though Cozzolino teaches a smaller dipole antenna than a region of ground in the same manner as Applicant’s dipole antenna, The ARRL teaches that all antennas are frequency scaled. In this case, to scale antenna properly, all physical digestions must be scaled such as length, spacing, and diameter. See page 2 and equation 1. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a teaching of antenna frequency scaling to have a dipole antenna smaller than a region of the ground, as taught by ARRL, into Ali as modified in order to achieve a desired frequency bands. 

Regarding claim 20,
Ali discloses (figures 1-3);
Wherein the first ground layer (ground layer 202) further comprises side-end portions that protrude from the first recessed portion in the forward horizontal direction (the two side end portions to the right and left of recessed portion 207 of the first ground plane 202) and form side boundaries of the cavity (recessed portion 207 with the area between 202 and 201 form a cavity).

Regarding claim 21,
Ali discloses (figures 1-3);
An antenna apparatus, comprising (antenna apparatus of figure 3A): 
a first ground layer (ground layer 202) comprising a recess (recess 207); a second ground layer comprising a surface disposed on the first ground layer and a side at an edge of the surface, wherein a portion of the surface is exposed by the recess (see second ground layer 201 with a bottom surface and aside at the edge);

an antenna pattern electrically connected to the feed line and configured to transmit and/or receive a radio frequency (RF) signal (dipole antenna 303. See paragraph [0039]),
wherein the antenna pattern is entirely forwardly spaced apart from the side and a front boundary of the recess in the first direction parallel to the surface, such that the antenna pattern opposes the recess (antenna pattern 303 is spaced apart as entirely and away from first region 207 and from both ground planes 201 and 202 in a first direction which is a direction of the antenna away from the ground plane and the surface of the ground plane).

Ali does not disclose;
Wherein a total length of the antenna pattern is shorter than a length of the recess in a direction parallel to the surface, the second direction parallel to the surface being perpendicular to the first direction parallel to the surface.

However, Cozzolino teaches (figure 1A);


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein a total length of the antenna pattern is shorter than a length of the recess in a direction parallel to the surface, the second direction parallel to the surface being perpendicular to the first direction parallel to the surface, as taught by Cozzolino, into Ali to substitute one known element for another to obtain predictable result which is to provide an antenna with better gain and improve directivity to have an overall better performance.

Furthermore, for the purpose of clarification, even though Cozzolino teaches a smaller dipole antenna than a region of ground in the same manner as Applicant’s dipole antenna, The ARRL teaches that all antennas are frequency scaled. In this case, to scale antenna properly, all physical digestions must be scaled such as length, spacing, and diameter. See page 2 and equation 1. 


Regarding claim 22,
Ali discloses (figures 1-3);
A feeding via (via 209) disposed to electrically connect the antenna pattern (dipole antenna 303) and the feed line (106), wherein the antenna pattern is spaced away from the surface in a direction perpendicular to the surface by the feeding via (the dipole antenna is spaced away from a surface of ground layer 202 in a direction perpendicular to the surface by the via 209. The Examiner deems element 106 as a feed line for the dipole antenna because it is directly connected to the dipole arms 301 and 302 as shown in the figures. Furthermore, the element 106 is connected to a transmission feed 104. See figure 1).

Regarding claim 24,
Ali discloses;
Wherein a distance between the front boundary of the cavity and a rear boundary of the cavity in the forward and rearward horizontal directions (figures 1-3, a distance of the cavity between the ground planes in the forward and rearward directions for the front and rear sections) is at a predetermined distance than a distance between the 
Ali, as modified, does not explicitly disclose;
Wherein a distance between the front boundary of the cavity and a rear boundary of the cavity in the forward and rearward horizontal directions is greater than a distance between the front boundary of the cavity and a rear edge of the antenna pattern in the forward and rearward horizontal directions.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein a distance between the front boundary of the cavity and a rear boundary of the cavity in the forward and rearward horizontal directions is greater than a distance between the front boundary of the cavity and a rear edge of the antenna pattern in the forward and rearward horizontal directions in order to have an antenna with a better performance and to have a an antenna with a smaller size, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ali (US 2011/0285474) in view of Cozzolino et al. (US 2013/0069837, hereby  as applied to claims 1 and 21 above, and further in view of Aoki (US 2017/0214119).
Regarding claim 3,
Ali, as modified, does not disclose;
Shielding vias electrically connected to the second ground layer and arranged along a boundary of the first region.

However, Aoki teaches;
Shielding vias electrically connected to the second ground layer and arranged along a boundary of the first region (see figure 2, shielding vias 205 in the ground later 203 and 204).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate shielding vias electrically connected to the second ground layer and arranged along a boundary of the first region, as taught by Aoki, into Ali as modified in order to provide an antenna, a wireless communication device, and an electronic device that can realize a reduction in size and/or thickness of the wireless communication device and the electronic device while reducing the SAR value.

Regarding claim 23,
Ali, as modified, does not disclose;


However, Aoki teaches (figures 1 and 2);
A third ground layer disposed on the first ground layer (ground layer 204 on both ground layers 203a and 203b because they connected to each other through vias 25), wherein the third ground layer comprises a second recess exposing the portion of the surface (ground layer 204 has a second recess region to one side).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a third ground layer disposed on the first ground layer, wherein the third ground layer comprises a second recess exposing the portion of the surface, as taught by Aoki, into Ali as modified in order to provide an antenna, a wireless communication device, and an electronic device that can realize a reduction in size and/or thickness of the wireless communication device and the electronic device while reducing the SAR value.

Claims 4-6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ali (US 2011/0285474) in view of Cozzolino et al. (US 2013/0069837, hereby referred as Cozzolino) and The American Radio Relay League (hereby referred as ARRL) as applied to claims 1 and 17 above, and further in view of Aoki (US 2017/0214119) and Lee et al. (KR2015/0033187, hereby referred as Lee).
Regarding claim 4,


Ali, as modified, does not disclose;
A wiring electrically connected to the feed line; and a third ground layer disposed to surround the wiring, wherein the third ground layer comprises a second region recessed, relative to the second ground layer, in the first direction of the surface.

However, Aoki teaches (figures 1 and 2);
A wiring electrically connected to the feed line (cable 109 connected to signal line 202. See paragraph [0041]); and a third ground layer disposed to surround the wiring (ground layers 203a and 203b. furthermore, there is another ground layer 204), wherein the third ground layer comprises a second region recessed, relative to the second ground layer, in the first direction of the surface (ground layer 204 has a recessed regions to the right and left of 208).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a wiring electrically connected to the feed line; and a plurality of ground layer disposed to surround the wiring, wherein the third ground layer comprises a second region recessed, relative to the second ground layer, in the first direction of the surface, as taught by Aoki, into Ali as modified in order to provide an antenna, a wireless communication device, and an electronic 

Furthermore, for clarity purposes, Lee teaches;
A wiring electrically connected to the feed line (signal line 36); and a third ground layer disposed to surround the wiring (see figures 1 -2 and 6, the plurality of at least three ground layers 32, 34, 62 and 60 stacked on each other and can be viewed in a vertical direction).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a wiring electrically connected to the feed line; and a third ground layer disposed to surround the wiring, as taught by Lee, into Ali as modified in order to provide an antenna system that easy to manufacture and reduce a cost.

Regarding claim 5,
Ali discloses, as addressed above, a wiring 104 electrically connected to 106 of the dipole antenna and a plurality of grounding layers 201 and 202 around the wiring. Furthermore, a via 209 connected to the wiring 104.

Ali, as modified, does not disclose;
A fourth ground layer having a through hole through which the wiring via passes, wherein the fourth ground layer comprises a third region recessed, relative to the second ground layer, in the first direction of the surface.

However, Aoki teaches (figures 1 and 2);
A wiring via electrically connected to the wiring (vias 205 connects the ground 204 and 203 and the ground layer 203 is connected to signal line 202 via the antenna); and a ground layer having a through hole through which the wiring via passes, wherein the ground layer comprises a third region recessed, relative to the second ground layer, in the first direction of the surface (each of the ground 203a, 203b and 204 has a through hole 205 and ground layer 204 has a recessed regions to the right and left of 208).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a wiring via electrically connected to the wiring; and a ground layer having a through hole through which the wiring via passes, wherein the ground layer comprises a third region recessed, relative to the second ground layer, in the first direction of the surface, as taught by Aoki, into Ali as modified in order to provide an antenna, a wireless communication device, and an electronic device that can realize a reduction in size and/or thickness of the wireless communication device and the electronic device while reducing the SAR value.

Furthermore, for clarity purposes, Lee teaches;
A wiring via electrically connected to the wiring (signal line 36); and a fourth ground layer having a through hole through which the wiring via passes (see figures 1-

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a wiring via electrically connected to the wiring; and a fourth ground layer having a through hole through which the wiring via passes, as taught by Lee, into Ali as modified in order to provide an antenna system that easy to manufacture and reduce a cost.

Regarding claim 6,
Ali, as modified, does not disclose;
Wherein the first, second, and third regions have a same rectangular shape.

However, Aoki teaches (figures 1 and 2);
A plurality of ground planes 203a, 203b, 204 with a plurality of rectangular recessed regions in ground layer 204 as shown in figure 2.

Furthermore, Lee teaches;
A plurality of rectangular ground planes (see figures 1 -2 and 6, the plurality of at least three ground layers 32, 34, 62 and 60 stacked on each other and can be viewed in a vertical direction).



Regarding claim 19,
Ali does not disclose;
A third ground layer spaced from the first ground layer and the second ground layer in the vertical direction, and comprising a second recessed portion that is recessed from the end portion of the second ground layer in the rearward horizontal direction, wherein the cavity is further formed by the third ground layer.

However, Aoki teaches (figures 1 and 2);
A third ground layer spaced from the first ground layer and the second ground layer in the vertical direction (ground layers 203a and 203b. Furthermore, there is another ground layer 204 on both 203a and 203b when viewed in a vertical direction), and comprising a second recessed portion that is recessed from the end portion of the second ground layer in the rearward horizontal direction, wherein the cavity is further formed by the third ground layer (ground layer 204 has a recessed regions to the right and left of 208 and the recessed region with another ground plane forming a cavity because vias 25 connecting two ground planes).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a third ground layer spaced from the first ground layer and the second ground layer in the vertical direction, and comprising a second recessed portion that is recessed from the end portion of the second ground layer in the rearward horizontal direction, wherein the cavity is further formed by the third ground layer, as taught by Aoki, into Ali as modified in order to provide an antenna, a wireless communication device, and an electronic device that can realize a reduction in size and/or thickness of the wireless communication device and the electronic device while reducing the SAR value.

Furthermore, for clarity purposes, Lee teaches;
A third ground layer spaced from the first ground layer and the second ground layer in the vertical direction (see figures 1 -2 and 6, the plurality of at least three ground layers 32, 34, 62 and 60 stacked on each other and can be viewed in a vertical direction).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate three ground layers stacked on each other, as taught by Lee, into Ali as modified in order to provide an antenna system that easy to manufacture and reduce a cost.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601.  The examiner can normally be reached on M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/           Primary Examiner, Art Unit 2845